*588MEMORANDUM **
Christopher R. WojeiechowsM appeals pro se the BanM’uptcy Appellate Panel’s (“BAP”) order denying WojciechowsM’s petition for writ of mandamus from the bankruptcy court’s order designating him as a vexatious litigant. We have jurisdiction pursuant to 28 U.S.C. 158(d) to review the BAP’s order denying the petition for writ of mandamus, see Teleport Oil Co. v. Sec. Pac. Nat’l Bank (In re Teleport Oil Co.), 759 F.2d 1376, 1378 (9th Cir.1985) (order), but we lack jurisdiction to review the underlying bankruptcy order, see Delaney v. Alexander (In re Delaney), 29 F.3d 516, 517-18 (9th Cir.1994) (per curiam). We review de novo, In re Delaney, 29 F.3d at 517-18, and we affirm.
WojeiechowsM did not file a notice of appeal within ten days from the orders designating him as a vexatious litigant or denying his motion to amend. See Bankr.R. 8002(a); In re Delaney, 29 F.3d at 518. Accordingly, the bankruptcy court’s orders became final and WojeiechowsM may not use a writ of mandamus as a substitute for an untimely notice of appeal. See Demos v. United States Dist. Court for the E. Dist. of Wash., 925 F.2d 1160, 1161 & n. 3 (9th Cir.1991) (order); cf. In re Teleport Oil Co., 759 F.2d at 1378 (holding that mandamus jurisdiction is available to review a district court’s denial of a stay where bankruptcy appellant is threatened with irreparable harm and there are no other means, including the eventual appeal, to protect appellant from harm). Under these circumstances, the BAP properly denied the petition for writ of mandamus.
We grant Montevideo Partnership’s request for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.